NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                     KATHY A. MAXFIELD, Appellant.

                             No. 1 CA-CR 17-0207
                               FILED 2-22-2018


           Appeal from the Superior Court in Maricopa County
                      No. CR2015-131654-001 SE
               The Honorable Joseph P. Mikitish, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Jeffrey L. Force
Counsel for Appellant
                            STATE v. MAXFIELD
                            Decision of the Court



                       MEMORANDUM DECISION

Presiding Judge Lawrence F. Winthrop delivered the decision of the Court,
in which Judge Diane M. Johnsen and Judge Maria Elena Cruz joined.


W I N T H R O P, Presiding Judge:

¶1             Kathy A. Maxfield (“Appellant”) appeals her conviction and
order of supervised probation for aggravated assault. Appellant’s counsel
has filed a brief in accordance with Smith v. Robbins, 528 U.S. 259 (2000);
Anders v. California, 386 U.S. 738 (1967); and State v. Leon, 104 Ariz. 297
(1969), stating that he has searched the record on appeal and has found no
arguable question of law that is not frivolous. Appellant’s counsel therefore
requests that we review the record for fundamental error. See State v. Clark,
196 Ariz. 530, 537, ¶ 30 (App. 1999) (stating that this court reviews the entire
record for reversible error). This court allowed Appellant to file a
supplemental brief in propria persona, but Appellant has not done so.

¶2            We have appellate jurisdiction pursuant to the Arizona
Constitution, Article 6, Section 9, and Arizona Revised Statutes sections 12-
120.21(A)(1) (2016), 13-4031 (2010), and 13-4033(A) (2010). Finding no
reversible error, we affirm.

                 FACTS AND PROCEDURAL HISTORY1

¶3             On July 19, 2016, a grand jury indicted Appellant for
aggravated assault, a class six felony. The State then moved to designate
the offense as a misdemeanor and, accordingly, requested a bench trial. The
trial court granted the State’s motion over Appellant’s objection.

¶4            Before trial Appellant moved for new counsel, arguing her
counsel had neglected to keep her informed as to the status of her case. The
court heard from both parties and ultimately denied Appellant’s request
because counsel had already completed a substantial amount of work on
the case and trial was scheduled for the following week.



1     We view the facts in the light most favorable to sustaining the verdict
and resolve all reasonable inferences against Appellant. See State v. Kiper,
181 Ariz. 62, 64 (App. 1994).
                                       2
                           STATE v. MAXFIELD
                           Decision of the Court

¶5            At trial, the State presented the following evidence: In
October 2014, the City of Chandler (the “City”) notified Appellant that her
home was in violation of the city code. The City then gave Appellant time
to correct the violation before issuing a citation. On December 16, 2014, a
city code compliance officer went to Appellant’s house to discuss
Appellant’s code violation and either speak to her about the steps necessary
to comply with the code, or alternatively, to issue a citation for her failure
to do so.

¶6            When the officer arrived at Appellant’s home, she asked
whether Appellant would be able to resolve the code violation.2 Appellant
calmly responded to the officer’s questions, but gave numerous reasons
why she was unable to comply with the code. The officer, after determining
that Appellant was being evasive, decided to issue a citation and asked for
Appellant’s driver’s license; Appellant, however, refused to give the officer
her identification. During this exchange the officer’s phone rang, and
Appellant suddenly became extremely agitated and began to yell
profanities at the officer. The officer quickly issued the citation and
returned to her vehicle. Appellant followed the officer to her vehicle while
ripping up the citation. The officer entered the vehicle and closed the door,
but Appellant opened the door and continued to yell at the officer.
Appellant eventually slammed the vehicle door on the officer’s foot and
returned home. The officer later noticed that she was in pain from
Appellant slamming the door on her foot and that her foot was red and
swollen.

¶7             In her defense, Appellant testified that the City had given her
until December 20 to fix the code violation, and that she had hired someone
to help bring her house up to code before the final day to comply. The
officer, however, issued the citation before Appellant’s worker was
scheduled to arrive. Appellant additionally testified that she remained
calm during the exchange with the officer, but admitted that she refused to
accept the citation. Appellant further admitted that she followed the officer
to her vehicle, opened the door, and continued to talk to the officer about
the citation. The officer then started the vehicle and Appellant closed the
door. Appellant argues, however, that she never slammed the door and
was not even capable of doing so because her arm was injured.




2       The officer was readily identifiable as a City employee when she
went to speak with Appellant because she was wearing a t-shirt with the
City’s logo and carrying her identification badge.
                                      3
                           STATE v. MAXFIELD
                           Decision of the Court

¶8           The trial court took the matter under advisement and
subsequently found Appellant guilty as charged of aggravated assault. The
court suspended Appellant’s sentence and imposed a two-year period of
supervised probation with specific conditions that Appellant attend anger
management, be screened for mental health issues, and complete twenty
hours of community restitution. Appellant filed a timely notice of appeal.

                                  ANALYSIS

¶9           We have reviewed the entire record for reversible error and
find none. See Leon, 104 Ariz. at 300; Clark, 196 Ariz. at 537, ¶ 30. The
evidence presented at trial was substantial and supports the verdict.
Appellant was represented by counsel at all stages of the proceedings. The
proceedings were conducted in compliance with Appellant’s constitutional
and statutory rights and the Arizona Rules of Criminal Procedure.

¶10            After the filing of this decision, defense counsel’s obligations
pertaining to Appellant’s representation in this appeal have ended.
Counsel need do no more than inform Appellant of the status of the appeal
and of her future options, unless counsel’s review reveals an issue
appropriate for petition for review to the Arizona Supreme Court. See State
v. Shattuck, 140 Ariz. 582, 584-85 (1984). Appellant has thirty days from the
date of this decision to proceed, if she desires, with a pro per motion for
reconsideration or petition for review.

                               CONCLUSION

¶11           Appellant’s conviction and probation are affirmed.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                         4